Citation Nr: 0120625	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-18 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
amputation of the left little finger, currently rated 20 
percent disabling.

2.  Entitlement to an increased rating for left ulnar 
neuropathy, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to April 
1996.  This matter comes to Board of Veterans' Appeals 
(Board) from rating decisions of Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDINGS OF FACT

1.  The veteran's amputation of his left 5th finger is 
manifested by complaints of pain, coldness, numbness, 
pressure and hypersensitivity to the amputation site but it 
does not cause interference with employment (i.e., beyond 
that already contemplated in the assigned schedular 
evaluation), nor has it resulted in hospitalization, or is 
attended by other factors as would render impracticable the 
application of the regular schedular rating standards.

2.  Left ulnar neuropathy entrapment is productive of 
moderate, incomplete paralysis of the ulnar nerve of the 
minor arm.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for service-connected amputation of the left (minor) little 
finger have not been met.  38 U.S.C.A. § 1155, (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5156.

2.  Left ulnar neuropathy is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8516.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records for his 1992 to 1996 
service in the Navy show that he had an accidental traumatic 
amputation of his left 5th finger in April 1995 and had a 
left 5th ray resection in October 1995.  The surgery and 
rehabilitation went well, and in January 1996 the veteran 
said he felt good about his hand with full functional use of 
the hand and no problems.

On a May 1996 VA examination, it was noted that that the 
veteran was right-handed.  There was anatomical loss of the 
5th digit and metacarpal with a 7-cm scar and a scar over the 
dorsum of the 4th distal interphalangeal joint of the left 
hand.  Motion of the remaining fingers and thumb was within 
normal limits, and the remainder of the examination was 
within normal limits except for minimal tenderness to 
palpation over the lateral aspect of the palm.  Strength and 
dexterity to grasping objects was within normal limits.  The 
diagnoses were traumatic amputation of the left 5th digit and 
status post 5th metacarpal excision.

In June 1996 the RO granted service connection for the 
amputation of the left 5th finger.  The condition has been 
rated 20 percent since his separation from service.

In a January 1997 VA examination of the peripheral nerves, 
the veteran reported that he had pain and paresthesias on the 
dorsum of the left hand and the medial half of the ring 
finger.  He reported difficulty spreading out the fingers in 
his left hand and making a tight grip.  Motor examination 
revealed weakness of the interossei laterally and the 
abductor digiti minimi on the left hand.  Sensory examination 
showed decreased pin sensation on the dorsal aspect of the 
left hand and medial half of the ring finger.  The impression 
was partial traumatic amputation of the left 5th digit 
followed by ray resection with residual dysesthesias, 
parethesias and numbness in an ulna distribution consistent 
with a traumatic ulna neuropathy in the left hand.  EMG/nerve 
conduction studies to confirm the extent of ulnar neuropathy 
showed mild ulnar neuropathy across the ulnar groove and a 
separate nerve lesion at the level of the hand causing marked 
axonal changes.

In April 1997 the RO granted service connection for traumatic 
left ulnar neuropathy, rated 20 percent disabling.  

In August 1998 the veteran filed for an increased rating for 
his service-connected disabilities of the left upper 
extremity.

In a September 1998 VA general examination, the veteran 
complained of constant, increasing pain, numbness, pressure 
and hypersensitivity of the side of his left hand.  He 
reported that he used to be active in weight lifting and 
basketball but had to stop because of pain.  He was able to 
make a fist without difficulty, and hand strength was equal, 
bilaterally.  He had full range of motion of the upper 
extremities and strength was equal throughout.  

The examiner described functional limitations secondary to 
complaints of pain and hypersensitivity to the area of the 
amputation especially in activities involving pushing, 
touching or applying pressure to the area.  He had no 
deficits in the ability to grasp, pull, twist, probe, write 
or express himself.  He had no limitations in regards to his 
activities of daily living or occupation as long as he avoids 
activities that would apply pressure to the area.  The 
diagnosis was left fifth finger amputation.

The veteran testified at hearings at the RO in October 1999 
and at a Board hearing at the RO in April 2001.  During these 
hearings He described the severity of his disabilities, to 
include extensive numbness of the hand, chronic severe pain, 
and weakness.  He indicated that his hand was cold and he 
experienced pins and needles.  After service he was unable to 
work as an electrician.  

He now worked in retail which resulted in a decrease of 
income.  He stated that on a scale of 10, the pain was a 
seven or an eight.  He related that he does not seek medical 
treatment for the hand condition because there is nothing 
that can be done to help his left hand pain.

Analysis

The VA has conducted all development required in this case to 
comport with the requirements of 38 U.S.C.A. §§ 5103 and 
5103A as enacted or amended by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 2, 114 Stat. 2096, 2096-
98 (2000).  This development has included conducting a 
comprehensive compensation examination and providing the 
veteran hearings at the RO and before the Bord. The veteran 
has reported that he has not received any treatment for his 
service-connected conditions.  It is also determined that the 
veteran has been adequately informed of the requirements for 
an increased evaluation of the pertinent conditions in the 
statement of the case and supplemental statement of the case.  
As the veteran has been provided with the opportunity to 
present evidence and arguments on his behalf and availed 
himself of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Consideration is to be given to all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board also notes that, in evaluating the disability 
ratings of the musculoskeletal system, functional loss must 
be considered. "The functional loss . . . may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion and a part which becomes 
painful on use must be regarded as seriously disabled." 38 
C.F.R. § 4.40 (2000).

If the disability involves a joint, consideration must be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2000)

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Currently, the veteran's disability is assigned the maximum 
rating of 20 percent available for amputation of the little 
finger under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5156.  Under this Diagnostic Code, a maximum rating of 
20 percent is assigned for little finger (major and minor) 
amputation with metacarpal resection (more than one- half of 
the bone lost).  In a note following the Diagnostic Codes 
used to rate single finger amputations, it is provided that 
single finger amputation ratings are the only applicable 
ratings for amputations of whole or part of single fingers.  

As the maximum evaluation has been assigned for the left 5th 
finger and the veteran's contentions regarding the residuals 
of the little finger amputation must be considered as to 
whether an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In this regard, the Board does 
not have the authority to assign an extraschedular rating in 
the first instance, nor does this case present an exceptional 
or unusual disability picture which would warrant referral to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

After the amputation in service, the follow-up records 
indicate that the veteran is working in retail.  The current 
compensation examination shows that he has no deficits in the 
ability to grasp, pull, twist, probe, or write and no 
limitations in regards to his activities of daily living or 
occupation as long as he avoids activities that would apply 
pressure to the area of the amputation.  The Board notes that 
the veteran was unable to continue working as an electrician.  
However, there is no evidence of record that his left little 
finger amputation has caused interference with employment 
beyond that already contemplated in the assigned 20 percent 
schedular evaluation.  This disability has necessitated 
recent frequent periods of hospitalization, or is attended by 
other such factors as would render impracticable the 
application of the regular schedular rating standards.

For the above reasons the Board finds that the preponderance 
of the evidence is against an increased rating for the 
amputation of the left little finger, and the benefit-of-the-
doubt rule does not apply to this aspect of the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Turning to the claim for an increased rating for left ulnar 
neuropathy, severe incomplete paralysis of the ulnar nerve of 
the minor extremity is to be rated 30 percent disabling.  A 
20 percent evaluation is warranted by moderate incomplete 
paralysis.  For mild manifestations, a 10 percent rating is 
appropriate.  Complete paralysis of the minor ulnar nerve, 
manifested by flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, inability to spread the fingers, 
inability to adduct the thumb, and weakened flexion of the 
wrist, is to be rated 50 percent disabling.  Code 8516.

The September 1998 VA examination showed that the veteran 
reported constant, increasing pain, numbness, pressure and 
hypersensitivity and that the only functional limitations 
were those due the veteran's pain and hypersensitivity, 
especially pushing, touching, or applying pressure to the 
area.  However, there was no impairment of hand strength.  
Additionally, he had full range of motion of the upper 
extremities.  Furthermore there were no deficits in the 
ability to grasp, pull, twist, probe, or write.  The current 
findings do no demonstrate the presence of severe incomplete 
paralysis of the ulnar nerve.  Under such conditions, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for a higher rating for left 
ulnar neuropathy.  The preponderance of the evidence is 
against the claim for an increased rating for left ulnar 
neuropathy.  Thus the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert supra. 


ORDER

Entitlement to increased ratings for service- connected 
amputation of the left little and  left ulnar neuropathy is 
denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

 

